DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 8-10, and 16-19 in the reply filed on 2/14/2022 is acknowledged.
It is reminded that claim 7 should be grouped in in Group II as it is drawn to a method of using. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 102(b) as being anticipated by Exxonmobil: “marine fuel oil ISO 8217: 2012”, 10 June 2017 Pages 1-1, XP05526652.
Exxonmobil teaches a marine fuel composition having a flash point of 60°C, a density
at 15°C of 975 kg/m3, an acid number of 2.5, a styrene content of less than 300 ppm and a total halogen content of less than 50 mg/kg (Table, Grade RMD 80). Since the reference discloses a marine fuel, it would be expected that the boiling point range starts at 140°C or and no higher than 250°C under atmospheric pressure and contains aromatic hydrocarbons. See entire document. 

Claims 8, 10, and 19 are rejected under 35 U.S.C. 102(b) as being anticipated by Equilex Chemicals Bv: “PYGAS (PYROLYSIS GASOLINE)” 9 February 2016 XP 055613586. 
	The Equilex Chemicals reference discloses a pyrolysis gasoline composition having an initial boiling point of 36.5o C, a density at 20o C of greater than 806.5 kg/m3, a benzene content of 40.6 wt. %, an existent gum (washed) content of 86 mg/100ml and a chlorine content of less than 5 mg/kg. It would be expected that the color is no more than 5.0 (see the table). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Exxonmobil: “marine fuel oil ISO 8217: 2012”, 10 June 2017 Pages 1-1, XP05526652.
The composition of marine fuel oil of Exxonmobil is as discussed above. 
Exxonmobil does not explicitly teach that the composition is derived from waste tires, does not teach that the composition comprises biogenic carbon and its percentage, and does not explicitly teach that the composition comprises at least 20 % m/m of aromatic.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the composition of Exxonmobil by having the composition derived from waste tires because one of skill in the art would have composition derived from any source which can be converted into the composition.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the composition of Exxonmobil by having biogenic carbon as claimed because the composition of Exxonmobil can be derived from either fossil carbon or biogenic carbon and having the composition comprise renewable source such as biogenic carbon with any amount is within the level of one of skill in the art. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the composition of Exxonmobil by having at least 20 % of aromatic because a marine fuel comprising such amount of aromatic is normal and within the level of one of skill in the art. 
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Equilex Chemicals Bv: “PYGAS (PYROLYSIS GASOLINE)” 9 February 2016 XP 055613586. 
The composition of the Equilex reference is as discussed above. 
The Equilex reference does not teach that the composition comprises biogenic carbon and its percentage. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the composition of the Equilex reference by having biogenic carbon as claimed because the composition of Exxonmobil can be derived from either fossil carbon or biogenic carbon and having the composition comprise renewable source such as biogenic carbon within any amount is within the level of one of skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/            Primary Examiner, Art Unit 1771